Reasons For Allowance
Claims 1 – 9 are allowed.
The following is an examiner’s statement of reasons for allowance: in combination with other limitations of the claims the prior arts made fail to suggest an AD converter with a self-calibration function that eliminates need for a measuring device for calibration, the AD converter comprising: an integrating converter unit including an integrating unit that generates an integrated voltage obtained by integrating a predetermined unit voltage, a comparator that has two inputs and compares the integrated voltage and the input voltage or the reference voltage, and a crossbar switch that switches a connection between a case where the integrated voltage is inputted to one of inputs of the comparator and the input voltage or the reference voltage is inputted to the other input and a case where the input voltage or the reference voltage is inputted to one of the inputs of the comparator and the integrated voltage is inputted to the other input.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  (See PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN BRUNER JEANGLAUDE whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN B JEANGLAUDE/Primary Examiner, Art Unit 2845